 


109 HR 4339 IH: Disabled Veterans Sports and Special Events Promotion Act of 2005
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4339 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Buyer (for himself, Mr. Evans, Mr. Boozman, Ms. Herseth, Mr. Bilirakis, Mr. Burton of Indiana, Mr. Miller of Florida, Ms. Corrine Brown of Florida, and Mr. Baker) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to establish in the Department of Veterans Affairs an Office of National Veterans Sports Programs and Special Events. 
 
 
1.Short titleThis Act may be cited as the Disabled Veterans Sports and Special Events Promotion Act of 2005. 
2.Department of Veterans Affairs Office of National Veterans Sports Programs and Special Events 
(a)Establishment of Office of National Veterans Sports Programs and Special EventsChapter 3 of title 38, United States Code, is amended by adding at the end the following new section: 
 
321.Office of National Veterans Sports Programs and Special Events 
(a)There is in the Department an Office of National Veterans Sports Programs and Special Events. There is at the head of the Office a Director. 
(b)Subject to the direction of the Secretary, the Director— 
(1)shall establish and carry out qualifying programs and events; 
(2)may provide for sponsorship by the Department of qualifying programs and events; 
(3)may provide for, facilitate, and encourage participation by disabled veterans in qualifying programs and events; and 
(4)shall cooperate with the United States Olympic Committee and its subsidiaries to promote the participation of disabled veterans in sporting events sponsored by the United States Olympic Committee and its subsidiaries. 
(c)For purposes of this section, a qualifying program or event is a sports program or other event in which veterans with disabilities participate and that is approved by the Secretary as being consistent with the goals and missions of the Department. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:  
 
 
321. Office of National Veterans Sports Programs and Special Events. 
 
